Citation Nr: 1608802	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b).  


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to April 1996.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

In April 2014, the Board remanded the case for further development for referral to the Director, Compensation and Pension Service, for adjudication.  In a June 2014 administrative decision, the Director of Compensation Service denied entitlement to TDIU on an extraschedular basis.  The case is again before the Board for further appellate proceedings.  

In a September 2015 Form 21-22, the Veteran revoked his appointment of Calvin Hansen, Esquire as his attorney, and reported that he would represent himself.  As a claimant retains the right to revoke his representative at any time, the September 2015 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time. 38 C.F.R. § 14.631(f) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that a combination of his service-connected disabilities preclude him from working.  See July 2010 Form 21-8940.

The Veteran reported on his July 2010 Form 21-8940 that he worked as a self-employed farmer from April 1996 to May 2005.  See July 2010 Form 21-8940.  The Veteran reported that he became too disabled to work due to his service-connected disabilities in May 2005, and that he last worked full time in May 2005.  Id.  However, the Veteran also reported that he worked full time as a cattle brand inspector from January 2009 to April 2009.  See e.g., February 2009 VA examination; September 2009 VA examination (showing that the Veteran left this job as a cattle brand inspector in April 2009); SSA Disability Report (Veteran reported working from January 2009 to April 2009 as a brand inspector). 

Furthermore, since the Board's prior remand in April 2014, VA treatment records have been associated with the claims file that shows that the Veteran applied for VA Vocational Rehabilitation benefits, and may be currently enrolled in VA Vocational Rehabilitation and Employment Services.  See e.g., April 2014 VA treatment record.  Enrollment in the same may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Furthermore, the VA treatment records associated with the claims file since the April 2014 Board remand show that he has held various occupations since April 2009.  See e.g., February 2014 treatment record (Veteran reported that he is looking into a job with an engineering department); March 2014 VA treatment record (Veteran reported that he is working); April 2014 VA treatment record (Veteran is working with Canteen Services and with grounds crew); December 2014 VA treatment record (Veteran worked for BHHCS but was terminated and also worked at a motel); see also September 2009 private treatment record from Cambridge Memorial Hospital (Veteran reported that he works at a bar). 

The Board notes that 38 C.F.R. § 4.16(b)  permits the award of a total disability rating based on temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  In VAOPGCPREC 5-2005, the General Counsel  stated that VA's regulations plainly provide that TDIU ratings may be assigned for compensation purposes without regard to whether the total disability is permanent in nature, and that VA may assign a total rating based on individual unemployability (TDIU rating) based upon a veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.

However, not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity. VA must make determinations regarding ability or inability to follow a substantially gainful occupation on a case-by-case basis, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the Veteran's annual income from employment, if any. VAOPGCPREC 5-2005.

Remand is necessary to obtain outstanding information regarding the Veteran's occupations during the appeal period and to obtain the Veteran's records pertaining to any application for vocational rehabilitation services.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 21-8940 in connection with the claim to TDIU, and request that he supply the requisite information, specifically to include all information pertaining to the Veteran's employment since 2009.  See e.g., September 2009 private treatment record from Cambridge Memorial Hospital (Veteran reported that he works at a bar); February 2014 treatment record (Veteran reported that he is looking into a job with an engineering department); March 2014 VA treatment record (Veteran reported that he is working); April 2014 VA treatment record (Veteran is working with Canteen Services and with grounds crew). 

2. Contact the Veteran and request that he provide information as to any outstanding records regarding his claim, specifically to include a copy of the pre-employment physical performed for purposes of the April 2015 tentative offer for the position of Housekeeping Aid.  See April 2015 letter to the Veteran from the Human Resources (stating that the Veteran's April 2015 tentative job offer for the position of Housekeeping Aid is withdrawn due to disqualification of pre-employment physical). 

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file.  

3. Obtain the Veteran's VA vocational rehabilitation records and any records pertaining to a claim for vocational rehabilitation and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

4. Obtain all outstanding relevant VA treatment records, to include records dating from April 2014 to present. 

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the matter of extraschedular TDIU on appeal.  If the benefit sought remands denied, furnish the Veteran a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



